DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 8/13/2021 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, line 13, the limitation of “the edges” lacks antecedent basis. Examiner suggest changing the limitation of “the edges” to “an edge” or language similar.
	Claims 2-11 are also rejected since the claims depend to claim 1.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Paetz (US Pat No. 5154481) in view of Wecker (US Pat No. 6155635) are the closest prior art.

	a PV panel movably mounted [10, Fig. 1, 14-15, C3 ln 55-65] on a vehicle panel [11, Fig. 1, C3 ln 35-55]
	a damping mechanism [87, 80, 81, Fig. 15, C7 ln 1-20] elastically supporting the PV panel with respect to the vehicle panel [Fig. 14-15, C7 ln 25-45],
	wherein the damping mechanism allows the PV panel to move between a first position and a second position [Fig. 14-15, C7 ln 25-45],
	wherein the first position is a position in which an outer surface of the PV panel is flush with an outer surface of the vehicle panel [Fig. 14-15, C7 ln 25-45]
	wherein the second position is a position in which the outer surface of the PV panel is recessed from the outer surface of the vehicle panel [Fig. 14-15, C7 ln 25-45]
	Wecker et al. teaches a first electrode [28, fig. 2, C3 ln 10-20] electrically connected to the PV panel, which comprise solar cells [22, fig. 2]; a second electrode [see additional 28, Fig. 2, C3 ln 10-20] attached to a vehicle panel [Fig. 2], and electrically connected to the first electrode [Fig. 2].
Modified Paetz et al. teaches the limitations of the claim but does not disclose the limitation of “an electrode support block supporting the first electrode and the second electrode, wherein the electrode support block protrudes from an edge of the support layer toward the inner panel,” and “ wherein the first position is a position making an electrical connection between the first electrode and the second electrode, and wherein the second position is a position breaking the electrical connection between the first electrode and the second electrode.”
These reference, nor any other reference or combination of reference in the prior art suggest or render obvious the limitations of “an electrode support block supporting the first electrode and the second electrode, wherein the electrode support block protrudes from an edge of the support layer 
Therefore; claims 1-11 are allowed once rejections under 35 USC 112 are overcome.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL Y SUN/	Primary Examiner, Art Unit 1726